El Juez Presidente Señor José A. Andréu García
emitió la opinión del Tribunal.
Nos expresamos en esta ocasión sobre la aplicabilidad de la doctrina angloamericana res ipsa loquitur en nuestra jurisdicción. Al así hacerlo, nos guiamos por la máxima de derecho de responsabilidad civil extracontractual que he-mos reconocido y adoptado como norte desde hace ya más de dos (2) décadas, y que parecería innecesario recalcar: el derecho de daños en Puerto Rico se rige, tanto en su forma como en su contenido, por las normas del derecho civil.
*715I — I
El recurrido Enrique Castillo de Jesús (Castillo) sufrió un accidente del trabajo cuando fue enviado por su patrono en una camioneta tipo “van” a recoger una mercancía al Almacén Rosa (Almacén). Había terminado Castillo de co-locar toda la mercancía en la camioneta, cuando los em-pleados del Almacén le informan que su jefe había orde-nado, vía telefónica, dos (2) cajas de botellas de agua de soda. La prueba indica que un empleado del Almacén transportó esta última mercancía en dos (2) cajas de ma-dera, con la parte de arriba descubierta hasta la mitad de la altura de las botellas. Para ello, utilizó un carretón de dos (2) ruedas macizas, recorriendo —desde el Almacén hasta la camioneta— una distancia de cuarenta (40) a cin-cuenta (50) pies, aproximadamente.
Cuando el señor Castillo levantó la primera caja del ca-rretón, y se disponía a ubicarla en la parte trasera de la camioneta, una de las botellas explotó, recibiendo de este modo un golpe en el ojo derecho.
En cuanto al modo en que se atendía la mercancía, el tribunal sentenciador concluyó que ésta llegaba al Alma-cén y era estibada en su parte interior por un empleado. Las estibas eran de una altura de cinco (5) a seis (6) pies, colocándose las cajas de agua unas encima de las otras. Usaban una escalera para bajar las cajas de las estibas. Dentro del almacén no había aire acondicionado, por lo que la mercancía estaba bajo temperatura ambiente.
Con los hechos descritos en los párrafos que preceden, el Tribunal de Primera Instancia concluyó que la parte de-mandada peticionaria era responsable de los daños por vir-tud de la doctrina res ipsa loquitur(1) Oportunamente, y *716previa apelación, el Tribunal de Circuito de Apelaciones confirmó, estimando que se probaron los criterios para la aplicación de la doctrina mencionada y que no se probó que el tribunal de instancia haya apreciado la prueba con pa-sión, prejuicio o parcialidad.
Por entender que no se probó que se haya configurado la causa de acción, según exige el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141, revocamos.(2)
II
Como hemos dicho en tantas ocasiones, el derecho de daños en Puerto Rico se rige, en forma y contenido, por las normas del derecho civil. Elba A.B.M. v. U.P.R., 125 D.P.R. 294, 308 (1990); Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 15-16 (1987); Valle v. Arner. Inter. Ins. Co., 108 D.P.R. 692, 695-697 (1979); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853, 855 (1976). Hemos catalogado como necesario, además, el desarrollo y la protección de un derecho autóctono puertorriqueño. Rodríguez Rodríguez v. Colberg Comas, 131 D.P.R. 212, 216-217 (1992); A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 762 (1981). En ese sentido, conviene repasar los orígenes y delineamientos de la llamada doctrina res ipsa loquitur y su interacción con nuestro sistema de derecho en este campo.
Se traza el origen de esta doctrina al año 1863, en In-glaterra, cuando el Barón Pollock, contestándole a un abo-gado en un caso de “torts”, argumentó: “[t]here are certain cases of which it may be said res ipsa loquitur... [t]he mere fact of the accident having occurred is evidence of negligence ....” J.A. Henderson, The Torts Process, 2da ed., Bos*717ton, Ed. Little, Brown and Co., 1981, págs. 428-429. Véase C. Morris, Morris on Torts, 2da ed., Mineóla, Foundation Press, 1980, pág. 117. Desde entonces, la doctrina ha ido desarrollándose jurisprudencialmente, y al día de hoy lo que tenemos es una doctrina fuertemente criticada, con-fusa e incierta, que ha sido fuente de muchos problemas para los tribunales y que, según reputados comentaristas, debe ser incluso descartada completamente. W.L. Prosser, Law of Torts, 4ta ed., Minnesota, West Publishing Co., 1971, Sec. 39, págs. 213-214. El decano Prosser, junto a otros juristas, ha insistido en que la doctrina res ipsa lo-quitur no es más que un estorbo, y como tal, debe ser echada al olvido. W.L. Prosser, The Procedural Effect of Res Ipsa Loquitur, XX Minn. L. Rev. 241, 258 (1936), y Res Ipsa Loquitur in California, 37 (Núm. 1) Cal. L. Rev. 183, 234 (1949).(3)
Desde el primer tercio del pasado siglo, en Potomac Edison Co. v. Johnson, 152 A. 633, 636 (Md. 1930), en su opi-nión disidente, el Juez Presidente Bond se expresó sobre la doctrina res ipsa loquitur como sigue: “It adds nothing to the law, has no meaning which is not more clearly expressed ... in English, and brings confusion to our legal discussions. It does not represent a doctrine, is not a legal maxim, and is not a rule.” Por su parte, Lord Shaw, en Ballard v. North British R. Co., Sess.Cas., H.L., 43 (1923), según citado en Prosser, Law of Torts, op. cit., pág. 213 esc. 72, expresó que “[i]f that phrase had not been in Latin, nobody would have called it a principle”.(4)
*718En Puerto Rico, la llamada doctrina de res ipsa loquitur se introdujo, jurisprudencialmente, a principios del Siglo 20 en Rosado v. The Ponce Railway and Light Company, 18 D.P.R. 609, 632-634 (1912). Ello se reiteró, aunque sin fundamentarse, en Rosado v. Ponce Railway and Light Company, 20 D.P.R. 564 (1914). Esta doctrina requiere la conjunción de tres hechos: (1) de ordinario, el accidente no debe ocurrir a no ser por la negligencia de otra persona; (2) debe causarlo una agencia o instrumentalidad dentro del control exclusivo del demandado, y (3) no debe ocurrir debido a acción voluntaria alguna del demandante. Marrero, Marrero, Ríos v. Albany Ins. Co., 124 D.P.R. 827, 831 (1989); Nieves López v. Rexach Bonet, 124 D.P.R. 427, 437 (1989).
HH h — \ hH
El Código Civil de Puerto Rico y las Reglas de Evidencia proveen soluciones a casos como el que tenemos ante nuestra consideración, sin necesidad de referirnos a la llamada doctrina res ipsa loquitur. Es por ello que *719cuando rehusamos referirnos a tal doctrina, no se crea un vacío, sino que sólo nos remitimos a nuestro derecho posi-tivo, sin necesidad de importaciones judiciales que son innecesarias.
El Art. 1168 del Código Civil, 31 L.P.R.A. see. 3261, or-dena —inter alia— que la prueba de las obligaciones in-cumbe al que reclama su cumplimiento. De igual modo, la Regla 10(A) de Evidencia, 32 L.P.R.A. Ap. IV, dispone que el peso de la prueba recae sobre la parte que resultaría vencida de no presentarse evidencia por ninguna de las partes.
La Regla 10(H) de Evidencia, 32 L.P.R.A. Ap. IV, por su parte, dispone:
Cualquier hecho en controversia es susceptible de ser demos-trado mediante evidencia directa o mediante evidencia indi-recta o circunstancial. Se entiende por evidencia directa aque-lla que prueba el hecho en controversia sin que medie inferencia o presunción alguna, y que de ser cierta demuestra el hecho de modo concluyente. Se entiende por evidencia indi-recta o circunstancial aquella que tiende a demostrar el hecho en controversia probando otro distinto, del cuál —en unión a otros hechos ya establecidos— puede razonablemente inferirse el hecho en controversia. (Énfasis suplido.)
La característica fundamental de la prueba circunstancial es, pues, que la evidencia ofrecida, aunque fuere creída, no es, de suyo, suficiente para probar el hecho que se pretende probar con ella, sino que se requiere un proceso de inferencias en conjunción con otra evidencia ya admitida o por admitirse, o un razonamiento basado en la experiencia y en las inferencias que hace una persona razonable. La expresión “evidencia circunstancial” obedece a que se trata de que las circunstancias apuntan en dirección favorable a la inferencia. E.L. Chiesa, Tratado de derecho probatorio: Reglas de Evidencia de Puerto Rico y federales, República Dominicana, Ed. Corripio, 1998, T. II, pág. 1239. Por supuesto, al considerar la evidencia circunstancial aducida para probar un hecho, el juzgador debe re-*720conocer la distinción entre aquella que es una mera conje-tura y la que es inferencia razonable. Ortiz Torres v. K & A Developers, Inc., 136 D.P.R. 192, 200 esc. 8 (1994); Vda. de Delgado v. Boston Ins. Co., 99 D.P.R. 714, 724 (1971).
Sobre lo anterior, hemos resuelto que la prueba o evidencia circunstancial es intrínsecamente igual a la prueba o evidencia directa. Pueblo v. Pagán, Ortiz, 130 D.P.R. 470, 479 (1992); Pueblo v. López Rodríguez, 118 D.P.R. 515 (1987); Pueblo v. Rivera Rivera, 117 D.P.R. 283 (1986). Si un caso penal se puede probar mediante prueba circunstancial, Pueblo v. Arreche Holdun, 114 D.P.R. 99, 107-108 (1983), cuánto más uno en la zona civil. Chiesa, op. cit, pág. 1238. No existe duda, pues, que bajo nuestro derecho probatorio, la negligencia en los casos de daños es susceptible de ser probada, al igual que cualquier otro hecho en cualquier caso, mediante prueba circunstancial. Chiesa, op. cit. Véanse, además: Rodríguez v. Ponce Cement Corp., 98 D.P.R. 201, 207-208 (1969); Murcelo v. H.I. Hettinger & Co., 92 D.P.R. 411, 426-427 (1965).
Por otro lado, la Regla 14 de Evidencia, 32 L.P.R.A. Ap. IV, dispone cuál será el efecto de las presunciones en casos de naturaleza civil. Así, le impone a la parte contra la cual se establece la presunción el peso de la prueba para demostrar la inexistencia del hecho presumido. Es decir, esta regla dispone que la parte contra la cual se establece la presunción viene obligada a ofrecer evidencia, so pena de que el juzgador acepte la existencia del hecho presumido. Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 176 (1986).(5) Nada añade a lo anterior la 11a-*721mada doctrina o principio de res ipsa loquitur. Por tanto, queda claro que nuestro ordenamiento jurídico, en materia de daños, no precisa recurrir o hacer referencia a tal doctrina. Tampoco hace falta importar otras teorías ajenas a nuestro derecho probatorio, en vista de que el alegado vacío que se pretende conjurar no existe.
IV
Hemos resuelto que la doctrina res ipsa loquitur sólo se refiere a un simple mecanismo procesal, no sustantivo. Es decir, se trata de una inferencia permisible de negligencia que autoriza, pero no obliga, al juzgador a concluir que hubo negligencia. Ramos v. Aut. Fuentes Fluviales, 86 D.P.R. 603 (1962). Esta doctrina, exclusiva de los casos de daños y perjuicios, no tiene el efecto de crear una presunción de negligencia. No es presunción —según se ha utilizado en nuestra jurisdicción— por cuanto el juzgador, aunque se haya establecido el hecho básico y el demandado no haya presentado prueba alguna para refutar dicho hecho, no está obligado a inferir la existencia de negligencia; y segundo, si se presenta prueba que refuta la inferencia de negligencia, el peso de la prueba permanece en el demandante. Chiesa, op. cit, págs. 1122-1123. Es por ello que el profesor Chiesa es del criterio que el efecto de la inferencia de negligencia que permite la mencionada doctrina es similar al de una inferencia permisible contra un acusado, según lo dispuesto en la citada Regla 15 de Evidencia. Véase, además, E.L. Chiesa, Apuntes sobre jurisprudencia reciente del Tribunal Supremo en la zona criminal, 58 (Núm. 1) Rev. Jur. U.P.R. 19, 31-32 (1989).
La aplicación de res ipsa loquitur en Puerto Rico ha sido ampliamente criticada. El profesor Brau Del Toro *722reconoce que dicha doctrina ha tenido vigorosos opositores, incluso en su sistema legal de origen, además de haber sido confundida e incomprendida. H.M. Brau Del Toro, Los da-ños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1980, pág. 395. El ex Juez Presi-dente de este Tribunal, Don José Trías Monge, se ha refe-rido a la doctrina bajo análisis como una “teoría obsoles-cente”, “antigua y desprestigiada”, “desdichada” y de “traicioneros hilos”. J. Trías Monge, El choque de dos cul-turas jurídicas, Ed. Equity, 1991, págs. 212 y 361-362. Asi-mismo, se ha catalogado la aplicación de dicha doctrina en nuestra jurisdicción como “incongruencia y desatino”, a la luz de Valle v. Amer. Inter. Ins. Co., supra, y su progenie. D. Fernández Quiñones, Responsabilidad Civil Extracontrac-tual, 59(Núm.2) Rev. Jur. U.P.R. 419, 422-423 (1990); Chiesa, Evidencia, 60 (Núm. 3) Rev. Jur. U.P.R. 885, 898-901 (1991).(6) Ciertamente, coincidimos con el parecer de los distinguidos juristas en el sentido de que recurrir al res ipsa loquitur en nuestra jurisdicción desatiende lo que sus-cribiéramos desde Gierbolini y Valle, supra.
Desde hace algún tiempo hemos limitado bastante la aplicación de tal doctrina. En Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 650-651 y 653 (1985), nos negamos a aplicar la misma ante el evento de un accidente. Concluimos que no necesariamente tuvo que intervenir negligencia de la parte demandada, y resolvimos a la luz del requisito del Art. 1802 del Código Civil, supra, que impone a la parte actora probar la negligencia del demandado. Por su parte, en Nieves López v. Rexach Bonet, supra, no se encontró suficiente prueba para aplicar la doctrina contra el demandado, por lo que se contrapuso a ésta lo resuelto por este Tribunal en Valle, supra. En igual sentido, Marrero, Marrero, Ríos v. Albany Ins. Co., supra, ilustra una situa-*723ción en la que también nos negamos a resolver bajo el res ipsa loquitur, porque la parte demandante no logró esta-blecer satisfactoriamente los hechos que hubiesen justifi-cado su aplicación.
Nos parece que nos encontramos en el momento oportuno para desterrar de nuestro ordenamiento jurídico una figura que desde que la importamos ha sido cuestionada, que incluso en el sistema de derecho del que proviene ha sido ampliamente criticada y que de un tiempo a esta parte hemos estado limitando e impidiendo su aplicación. Por ello, en lo sucesivo se hará caso omiso de la llamada doctrina de res ipsa loquitur a los fines de resolver las controversias sobre negligencia en los casos de daños y perjuicios. Las mismas serán resueltas conforme a nuestro derecho probatorio, según estatuido en nuestras Reglas de Evidencia y de acuerdo con la jurisprudencia interpretativa de las mismas. Al así resolver, no olvidamos que las reglas del derecho común angloamericano y de otros sistemas jurídicos pueden constituir materia útil para el estudio comparado y en ocasiones el desarrollo de instituciones autóctonas. Se llega a veces a la misma conclusión por caminos diferentes. Sin embargo, no nos es permisible intentar resolver las controversias de daños y perjuicios a espaldas de la doctrina civil aplicable. Gierbolini v. Employers Fire Ins. Co., supra. Nos corresponde, pues, darle contenido a nuestro derecho de responsabilidad aquiliana a la luz del Art. 1802 del Código Civil, supra, y los mecanismos disponibles en el sistema civilista de donde proviene. Toro Aponte v. E.L.A., 142 D.P.R. 464 (1997).
V
En el caso ante nuestra consideración, la prueba sólo demostró, y el tribunal sentenciador así lo reconoció, la forma como ocurrió el accidente y los daños sufridos. No desfiló prueba sobre las condiciones y particularidades de *724la botella que explotó, tampoco sobre la adecuacidad —o falta de ella— de las condiciones imperantes en el Almacén que hayan podido ocasionar el accidente por virtud de un deber no cumplido. Tampoco se presentó prueba sobre la posible falta de cuidado en la forma en que se transporta-ron las botellas desde el Almacén hasta la camioneta, o sobre los posibles golpes que pudieron haber recibido las cajas en dicho trayecto. Mucho menos se presentó prueba pericial o de alguna otra naturaleza para demostrar cuáles pudieron haber sido las probables causas para que la bote-lla de marras hubiera explotado. Es por ello que, aunque podría inferirse que el accidente ocurrió por la negligencia de alguien, ante un récord huérfano como éste, no puede imputarse a persona alguna dicha negligencia.
En fin, el demandante en este caso pretendió demostrar, y los tribunales inferiores lo complacieron, que por la mera ocurrencia de un accidente quedara probada la negligencia del demandado, a pesar de que es un hecho innegable que desde las personas más jóvenes hasta los más viejos hemos almacenado y transportado con harta frecuencia, en diver-sas formas y circunstancias, botellas de agua de soda o de cualquiera otra gaseosa sin que hayamos advertido la ne-cesidad de recurrir a medios especiales para así hacerlo. Por otro lado, en el momento en que explotó la botella, la misma estaba en posesión y exclusivo control del deman-dante, lo cual derrotaría de todos modos la aplicación de la doctrina de res ipsa loquitur a este caso. Igualmente, tene-mos duda de que la evidencia presentada haya descartado la posibilidad de cualquier acción voluntaria del deman-dante como fuente total o parcial de la ocurrencia del accidente. Véanse: Nieves López v. Rexach Bonet, supra, y Marrero, Marrero, Ríos v. Albany Ins. Co., supra.
El mero hecho de que acontezca un accidente, no da lugar a inferencia alguna de negligencia. Cotto v. C.M. Ins. Co., supra. El Art. 1802 del Código Civil de Puerto *725Rico, supra, fuente de nuestro derecho de daños, no per-mite tal conclusión. Para que prospere una acción en daños en nuestra jurisdicción, es preciso que el demandante de-muestre, por preponderancia de prueba, la realidad del daño sufrido, la existencia de un acto u omisión negligente y, además, el elemento de causalidad. La suficiencia, con-tundencia o tipo de prueba presentada, así como el valor que los tribunales le darán, dependerá, naturalmente, de las circunstancias particulares de cada caso de conformi-dad con nuestro derecho probatorio. Sin embargo, la prueba presentada deberá demostrar que el daño sufrido se debió con mayores probabilidades a la negligencia que el demandante imputa. Se requiere, además, que la relación de causalidad entre el daño sufrido y el acto negligente no se establezca a base de una mera especulación o conjetura. Castro Ortiz v. Mun. de Carolina, 134 D.P.R. 783, 793 (1993); Rodríguez Crespo v. Hernández, 121 D.P.R. 639, 649-650 (1988). Véanse, además: J. Puig Brutau, Fundamentos de Derecho Civil, Ira ed., Barcelona, Ed. Bosch, 1983, T. II, Vol. III, págs. 80-104; J. Santos Briz, La res-ponsabilidad civil: derecho sustantivo y derecho procesal, 7ma ed. rev., Madrid, Ed. Montecorvo, 1993, pág. 245.
En atención a lo anteriormente expuesto, se revoca la sentencia recurrida y se devuelve el caso al foro de instan-cia para que el demandante, que ya no puede descansar en la llamada doctrina de “res ipsa loquitur”, presente cual-quier otra prueba que pueda tener en apoyo de su caso.
El Juez Asociado Señor Negrón García concurrió con una opinión escrita, a la cual se unió el Juez Asociado Se-ñor Corrada Del Río. El Juez Asociado Señor Rebollo López disintió sin opinión escrita.
*726— O —

 Es interesante que dicho tribunal dictó sentencia parcial en la que desestimó la demanda contra el manufacturero y el distribuidor del agua de soda, pues con-cluyó que contra ellos no se cumplieron los requisitos para invocar exitosamente la doctrina de res ipsa loquitur. Sólo permitió la acción contra el Almacén Rosa (aquí peticionario), a quien condenó a pagar al Fondo del Seguro del Estado la cantidad de *716$31,626.33, más la suma de $80,000 al señor Castillo “por concepto de daños y per-juicios ocasionados a éste”.


 Este artículo dispone: “El que por acción u omisión causa daño a otro, inter-viniendo culpa o negligencia, está obligado a reparar el daño causado. Lá impruden-cia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reduc-ción de la indemnización.” (Énfasis suplido.) 31 L.P.R.A. see. 5141.


 Véase, en igual sentido, O.C. Adamson, II, Medical Malpractice: Misuse of Res Ipsa Loquitur, 46 Minn. L. Rev. 1043, 1043-1044 (1962).


 La doctrina res ipsa loquitur, desde luego, no goza de aceptación unánime en el derecho angloamericano donde surgió. Hasta donde alcanza nuestra búsqueda, advertimos tres jurisdicciones que han rechazado expresamente la aplicación de la doctrina de referencia. Así, Carolina del Sur, Brown v. Ford Motor Company, 287 F. Supp. 906, 910 (D. S.C. 1968); Crider v. Infinger Transportation Company, 148 S.E.2d 732, 735 (1966); Bellamy v. Hardee, 129 S.E.2d 905, 908 (1963); Boyd v. Marion Coca-Cola Bottling Company, 126 S.E.2d 178, 179 (1962); McLain v. Carolina Power & Light Company, 286 F.2d 816, 819 (4to Cir. 1961); Michigan, Mc Lennan v. Home Depot U.S.A., Inc., 10 F. Supp.2d 837, 838-839 (E.D. Mich. 1998); *718Conerly v. Liptzen, 199 N.W.2d 833, 836 (1972); Lipsitz v. Schechter, 134 N.W.2d 849, 850 (1965); Mitcham v. City of Detroit, 94 N.W.2d 388, 391 (1959); Welty’s Estate v. Wolf’s Estate, 76 N.W.2d 52, 59 (1956); Spiers v. Martin, 58 N.W.2d 821, 822 (1953), y Pennsylvania, donde para aplicar unos criterios equivalentes a la doctrina se pre-cisa que el demandado tenga, en atención al demandante, una relación enmarcada en el “highest degree of care”, Joyner v. Septa, 736 A.2d 35, 39 (1999); Gilbert v. Korvette, Inc., 327 A.2d 94, 97 (1974); Veneziale v. Carr, 155 A.2d 638, 640-641 (1959); Skeen v. Stanley Co. of America, 66 A.2d 774, 775 (1949).
Incluso, en jurisdicciones donde sí se aplica la doctrina, se ha dicho que ésta es de utilidad muy limitada y que debe aplicarse cuidadosa y poco frecuentemente, sólo en casos excepcionales donde los hechos específicos lo ameriten y las exigencias de la justicia lo hagan esencial. Sin ánimo de ser exhaustivo, y a manera ilustrativa, véanse: Kmart v. Bassett, 2000 WL 430029 (Ala.); McDougald v. Perry, 716 So.2d 783, 785 (Fla. 1998); Woodward v. Mettille, 400 N.E.2d 934, 943 (Ill. 1980); Goodyear Tire & Rubber v. Hughes Supply, Inc., 358 So.2d 1339, 1341-1342 (Fla. 1978); Cousins v. Henry, 332 So.2d 506, 508 (La. 1976).
Advertimos, además, la interesante tendencia que se exhibe en diversas juris-dicciones estatales norteamericanas en el sentido de excluir explícitamente la apli-cabilidad de la doctrina res ipsa loquitur específicamente a los casos de impericia médica. Priest v. Lindig, 583 P.2d 173, 175-176 (Alas. 1978); D.P. & R.P v. Wrangell General Hospital, 2000 WL 641055 (Alas.), opinión disidente del Juez Carpeneti; Seippel-Cress v. Lackamp, M.D., 2000 WL 661302 (Mo. App. W.D.); Swope v. Printz, 468 S.W.2d 34, 39 (Mo. 1971); Langton v. Brown, 91 S.W.2d 84, 88 (Mo. App. 1979).


 En. la esfera criminal opera la Regla 15 de Evidencia, 32 L.RR.A. Ap. IV. Aquí no hay efecto alguno de variar el peso de la prueba contra el acusado, y el Jurado no viene obligado a deducir el hecho presumido, arm cuando el acusado no produjera evidencia en contrario. En Pueblo v. Sánchez Molina, 134 D.P.R. 577, 590 (1993), resolvimos que la citada Regla 15 de Evidencia no hace sino reducir el efecto de las presunciones perjudiciales sobre el acusado a una mera inferencia permisible. Una inferencia permisible permite pero no obliga a inferir el hecho presumido una vez *721probado el hecho básico. Aun si el acusado no presentara prueba, el juzgador no viene obligado a inferir el hecho presumido. Pueblo v. Sánchez Molina, supra, pág. 595.


 Véase, además, la crítica del profesor Guaroa Velázquez, según citada en L. Ribo Durán, Derecho de daños: ponencias y coloquios, Barcelona, 1992, págs. 123-124.